 



EXHIBIT 10.2
ABLEST INC.
NON-EMPLOYEE DIRECTORS’ EQUITY RIGHTS PLAN

1.   Title and Purpose.

          This plan shall be known as the Ablest Inc. Non-Employee Directors’
Equity Rights Plan (“Plan”). The purpose of the Plan is to strengthen the
alignment of interests between the non-employee directors and the shareholders
of Ablest Inc. (the “Company”) through the increased ownership by the Company’s
non-employee directors of the Company’s common stock.
          The Plan shall be effective from and after the Effective Date. The
Plan shall replace and supersede the Ablest Inc. Non-Employee Directors’ Stock
Option Plan, effective May 16, 2000 (“Prior Plan”). No awards shall be granted
under the Prior Plan from and after the Effective Date.

2.   Definitions.

          The following terms when initially capitalized shall have the
following respective meanings:
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Effective Date” means the date as of which the Plan is approved by
the shareholders of the Company.
          “Equity Award” means with respect to a Non-Employee Director the grant
of an Initial Award or a Re-Election Award to such director.
          “Initial Award” means the grant to a Non-Employee Director upon such
director’s initial election to the Board of Directors on or after the Effective
Date of a Stock Grant of 1,000 shares of the Company’s common stock.
          “Non-Employee Director” means an individual who has been duly elected
and is actively serving as a director of the Company and who is not an officer
or employee of the Company at the time of his or her election as a director. A
Non-Employee Director shall cease to be a Non-Employee Director upon the
election of such individual as an officer of the Company or upon such individual
becoming an employee of the Company.
          “Plan” means the Ablest Inc. Independent Directors’ Equity Rights Plan
as set forth herein, as it may be amended from time to time.
          “Prior Plan” means the Ablest Inc. Non-Employee Directors’ Stock
Option Plan as in effective from May 16, 2000 through the date immediately
preceding the Effective Date.
          “Re-Election Award” means the grant to a Non-Employee Director upon
such director’s re-election to the Board of Directors after the Effective Date
and following the completion of such Director’s current term as a director of a
Stock Grant of 250 shares of the Company’s common stock.
          “Stock Grant” means the grant to a Non-Employee Director of a
specified number of shares of the Company’s common stock subject to the
restrictions, and other terms and conditions of this Plan and otherwise in the
form of Exhibit A hereto.
          “Tandem Award” means a conditional cash grant award made to a
Non-Employee Director in connection with the receipt of a Stock Grant and
intended to reimburse such Non-Employee Director for the

 



--------------------------------------------------------------------------------



 



additional Taxes incurred by such Non-Employee Director as a result of such
Non-Employee Director making a timely election under Section 83(b) of the Code
to be taxed immediately on the receipt of such Stock Grant.
          “Taxes” means federal, state, and local income and self employment
taxes.

3.   Administration and Construction of Plan.

          The Plan shall be administered by the Board of Directors of the
Company. The validity, construction and effect of the Plan, any agreement
between the Plan and any Non-Employee Director with respect to any Equity Award,
and any rules and regulations relating to the Plan shall be determined in
accordance with applicable law by the Board of Directors.

4.   Number of Shares Available.

          The aggregate number of shares of common stock of the Company that may
be made subject to Equity Awards awarded under the Plan shall be 100,000 less
the number of shares covered by awards made under the Prior Plan. In the event
of a forfeiture of any Equity Award made under this Plan or any award made under
the Prior Plan, the shares subject to such award shall be available for award
pursuant to another Equity Award under this Plan.

5.   Limitation On Amendments To The Plan.

          The Plan may not be amended more than once every six months, other
than to comport with changes in the Internal Revenue Code of 1986, as amended
(the “Code”), the Employee Retirement Income Security Act of 1974, as amended,
or the rules or regulations promulgated under either of the foregoing acts.

6.   Participation.

          Non-Employee Directors who are participants in the Prior Plan shall
continue to participate in the Plan until the Effective Date. The approval of
the Plan shall have no impact on awards made to Non-Employee Directors under the
Prior Plan and such awards shall continue to be subject to the terms and
conditions of the Prior Plan and the applicable grant agreement.
          All Non-Employee Directors shall be eligible to participate in the
Plan and shall become participants in the Plan as of the later of (i) the
Effective Date or (ii) the date as of which such Non-Employee Director first
commences service as a Non-Employee Director of the Company. A Non-Employee
Director’s participation in the Plan shall cease upon the termination of a
Non-Employee Director’s service as a Non-Employee Director.

7.   Equity Awards.

          Each person who is first elected by the directors or the shareholders
to the Board of Directors as a Non-Employee Director on or after the Effective
Date shall receive an Initial Award on the date of his or her election. Each
Non-Employee Director shall receive a Re-Election Award each time he or she is
re-elected to the Board of Directors on or after the Effective Date.
          Each Equity Award made in the form of a Stock Grant with respect to
the Company’s common stock shall be made pursuant to a Grant Agreement in the
form of Exhibit A hereto and shall be subject to the following terms and
conditions.
          A. Section 83(b) Election. Should a Non-Employee Director make an
election under Section 83(b) of the Internal Revenue Code with respect to a
Stock Grant to be taxed for federal income tax purposes upon receipt of such
grant, such Non-Employee Director shall so advise the Company in writing.

 



--------------------------------------------------------------------------------



 



          B. Tandem Award. At the time an Equity Award is made in the form of a
Stock Grant, the Board of Directors shall separately determine whether or not
the Non-Employee Director shall also receive a Tandem Award and, if so, the
amount of such Tandem Award. The right of a Non-Employee Director to receive
such Tandem Award shall be conditioned upon such Non-Employee Director making a
timely election under Section 83(b) of the Code to be taxed for federal income
tax purposes upon receipt of such grant and so advising the Company in writing.
The amount of any such Tandem Award shall not exceed a reasonable estimate of
the Taxes which such Non-Employee Director will incur as a result of his or her
making such Section 83(b) election and as a result of receiving such Tandem
Award, assuming such Non-Employee Director is subject to tax at the highest
marginal federal, state and local income tax rates applicable based on his
residence at the time of the grant.
          C. Vesting. Subject to Section 8 below, a Non-Employee Director’s
rights with respect to the shares of the Company’s common stock which are the
subject of an Initial Award shall vest in three equal annual installments on the
first, second, and third anniversaries of the grant and with respect to each
Re-Election Award shall vest on the first anniversary of the date of grant.
          D. Shareholder Rights. Each Non-Employee Director receiving an Equity
Award in the form of a grant of Stock Grants shall be deemed to have all the
rights of a stockholder with respect to such Stock Grants as if such
Non-Employee Director has received a grant of the shares of common stock
represented by such Stock Grants from and after the date of grant, subject to
the terms of this Plan and the risk of forfeiture inherent in the grant. The
foregoing not withstanding, the Stock Grant shall not be transferable by such
Non-Employee Director by sale, exchange, assignment, or encumbrance of any kind.
          E. Certificates. The stock certificate representing shares subject to
a Stock Grant shall be held by the Company until the Non-Employee Director’s
rights in such shares vest. As a condition of the grant, the Non-Employee
Directors shall execute and deliver to the Company a blank stock power to be
attached to such certificate. Such certificate shall be promptly delivered to
such Non-Employee Directors following vesting. The Company may require as a
condition to delivery of such certificate that the Non-Employee Director sign
such further documentation as the Company reasonably determines to be necessary
or appropriate to assure compliance with the requirements of federal and
applicable state securities laws.

8.   Death; Disability; Cessation Of Service; Change In Control.

          a. Death or Disability. If a Non-Employee Director dies or becomes
permanently and totally disabled (as defined in Section 72(m)(7) of the Code),
each of his or her unvested Stock Grant grants shall vest upon the occurrence of
such event.
          b. Retirement. If a Non-Employee Director retires from the Board of
Directors of the Company in accordance with the policies and practices thereof,
each of his or her unvested Stock Grants shall vest upon such retirement.
          c. Cessation Of Service. If a Non-Employee Director ceases to be a
director of the Company as a result of his or her voluntary resignation or as a
result of his or her removal as a director the shareholders of the Company for
cause as permitted under the Delaware General Corporation Law, all of his or her
Equity Awards that are not vested prior to such cessation or removal shall be
forfeited. If a Non-Employee Director ceases to be a director of the Company as
the result of his or her removal by the shareholders of the Company without
cause, each of his or her unvested Stock Grant grants shall vest and be
automatically converted into shares of the Company’s common stock upon such
cessation of service.
          d. Change In Control. If there is Change in Control of the Company,
all unvested Stock Grants shall become fully vested as of the date of the Change
In Control. For this purpose, “Change in Control” shall mean any of the
following events:
                    (i) any “person” (as defined in section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Act”) and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Act), except (A) Clydis D. Heist and her lineal descendants and any trust for
the benefit of

 



--------------------------------------------------------------------------------



 



her lineal descendants (collectively, the “Heist Family”) and (B) any trustee or
fiduciary of any Company benefit plan, becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Act) of securities of the Company having at
least [25%] of the voting power of the Company’s then outstanding securities
(unless the event causing the 25% threshold to be crossed is an acquisition of
securities directly from the Company) but only if at the time of such person’s
becoming the beneficial owner of such voting power, the Heist Family no longer
holds a majority of the outstanding shares of the Company’s common stock; or
                    (ii) the shareholders of the Company shall approve any
merger or other business combination of the Company, any sale of all or
substantially all of the Company’s assets in one or a series of related
transactions or any combination of the foregoing transactions (the
“Transactions”), other than a Transaction immediately following which the
shareholders of the Company immediately prior to the Transaction own greater
than 50% of the voting securities of the surviving company (or its parent) (or,
in a sale of assets, of the purchaser of the assets) immediately following the
Transaction; or
                    (iii) within any 24 month period, the persons who were
directors immediately before the beginning of such period (the “Disinterested
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of a successor to the Company.
For this purpose, any director who was not a director at the beginning of such
period shall be deemed to be a Disinterested Director if such director was
elected to the Board by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Disinterested Directors
(so long as such director was not nominated by a person who has entered into an
agreement, or threatened, to effect a Change of Control).

9.   Withholding Of Taxes.

          The Company may require, as a condition to any grant of an Equity
Award under the Plan or to the delivery of certificates for shares issued
hereunder, that the grantee pay to the Company, in cash, any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or any delivery of shares. The Company, in its sole discretion, may permit
participants to pay such taxes through the withholding of shares otherwise
deliverable to such participant in connection with such grant or the delivery to
the Company of shares otherwise acquired by the Non-Employee Director. The Fair
Market Value of shares withheld by the Company or tendered to the Company for
the satisfaction of tax withholding obligations under this section shall be
determined on the date such shares are withheld or tendered. The Company, to the
extent permitted or required by law, shall have the right to deduct from any
payment of any kind otherwise due to a grantee any federal, state or local taxes
of any kind required by law to be withheld with respect to any grant or delivery
of shares under the Plan, or to retain or sell without notice a sufficient
number of the shares to be issued to such grantee to cover any such taxes,
provided that the Company shall not sell any such shares if such sale would be
considered a sale by such grantee for purposed of Section 16 of the Securities
Exchange Act of 1934 (the “Exchange Act”).
          A Non-Employee Director may elect to (i) have shares withheld from a
grant or an award made under the Plan or tender shares to the Company in order
to satisfy the tax withholding consequences of a grant or an award made under
the Plan, only during the period beginning on the third business day following
the date on which the Company releases the financial information specified in 17
C.F.R. Section 240.16b-3 (e) (1) (ii) and ending on the twelfth business day
following such date.

10.   Written Agreement.

          Each Non-Employee Director to whom an Equity Award is made under the
Plan shall enter into a written agreement with the Company that shall contain
such provisions, consistent with the provisions of the Plan, as may be
established by the Company.

11.   Transferability.

          No right with respect to the shares subject to an unvested Equity
Award shall be transferable by a Non-Employee Director otherwise than as
follows: (i) by will or the laws of descent, (ii) by gift or contribution to a

 



--------------------------------------------------------------------------------



 



Permitted Transferee, or (iii) by distribution pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder. A “Permitted
Transferee” means any one or more members of the Non-Employee Director’s family,
any one or more trusts for the benefit of one or more members of his or her
family, or any partnership of members of his or her family. Permitted
Transferees and other transferees of an Equity Award shall be subject to all
restrictions, terms and conditions applicable to such Equity Award prior to its
transfer, except that the Equity Award shall not be further transferable during
the lifetime of the Permitted Transferee.

12.   Adjustments.

          In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, distribution of assets,
or any other change in the corporate structure or shares of the Company, the
Company shall make such adjustments as it deems appropriate in the number and
kind of shares reserved for issuance under the Plan, in the number and kind of
shares covered by outstanding Equity Awards granted under the Plan. In the event
of any merger, consolidation or other reorganization in which the Company is not
the surviving or continuing corporation, all Equity Awards granted hereunder and
that are outstanding on the date of such event shall be converted into Equity
Awards with respect to the common stock of the surviving or continuing
corporation.

13.   Listing And Registration.

          If the Company determines that the listing, registration, or
qualification upon any securities exchange or under any law of shares subject to
any Equity Award granted under the Plan is necessary or desirable as a condition
of, or in connection with, the granting of same, no shares shall be issued
unless such listing, registration or qualification is effected free of any
conditions not acceptable to the Company.

14.   Duration Of Plan.

          The Plan shall become effective as of the Effective Date and will
terminate at 5:00 p.m., Eastern Time, on May 15, 2010, but no such termination
shall affect the prior rights under the Prior Plan or this Plan of the Company
or of any Non-Employee Director who has received an Equity Award hereunder.

 



--------------------------------------------------------------------------------



 



Exhibit A
ABLEST INC.
NON-EMPLOYEE DIRECTORS’ EQUITY RIGHTS PLAN
STOCK GRANT AGREEMENT
          This Agreement is made and entered into on                     ,
200___, between Ablest Inc. (“Company”) and
                                         (“Non-Employee Director”).
          In consideration of the mutual promises contained herein and for other
good and valuable consideration, the parties agree as follows:
1.      The Company hereby delivers to Non-Employee Director an award of ___
Shares of Common Stock of the Company (the “Restricted Shares”) upon and subject
to the terms and conditions hereof and of the Company’s Non-Employee Directors’
Equity Rights Plan, including risks of forfeiture set forth in the Plan. The
Company also hereby agrees that in the event Non-Employee Director makes a
timely election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, to be taxed for federal income tax purposes upon receipt of such
Restricted Shares and so notifies the Company in writing, the Company shall pay
to Non-Employee Director, in cash, a Tandem Award in the amount of $
                                        .
2.      Except as otherwise provided under the Plan, the Restricted Shares shall
vest in accordance with the following vesting schedule

         
 
  First Anniversary of Grant Date   Percent Vested
                                        
 
  Second Anniversary of Grant Date   Percent Vested
                                        
 
  Third Anniversary of Grant Date   Percent Vested
                                        

The Restricted Shares will also become fully vested upon the death, retirement,
permanent disability, or removal of the Non-Employee Director as a director
without cause, all in accordance with the terms of the Plan.
The Non-Employee Director’s rights with respect to the Restricted Shares, to the
extent not then vested, shall terminate and be forfeited upon the voluntary
resignation of Non-Employee Director as a director or his or her removal as a
director for cause, all in accordance with the terms of the Plan.
3.      The stock certificate for the Restricted Shares shall be held by the
Company during the period of any restriction thereon. The Non-Employee Director
shall execute a blank stock power to be attached to such certificate while held
by the Company.
4.      The certificate for the Restricted Shares shall be delivered to the
Non-Employee Director immediately following the vesting date. The Company may
require, as a condition of delivery of such certificate, that the Non-Employee
Director sign such further documents as it reasonably determines to be necessary
or appropriate to assure compliance with the requirements of federal and
applicable state securities laws.
5.      The Non-Employee Director shall have all rights of a stockholder with
respect to the Restricted Shares from and after the date hereof, in accordance
herewith and subject to the risks of forfeiture set forth in the Plan.

 



--------------------------------------------------------------------------------



 



6.      The terms and conditions contained in the Plan, as it may be amended
from time to time hereafter, are incorporated into and made a part of this
Agreement by reference, as if the same were set forth herein in full, and all
provisions of this Agreement are made subject to the terms of the Plan, as so
amended. All initially capitalized terms used herein shall the meaning given to
such terms in the Plan.
IN WITNESS WHEREOF, the parties have hereunto affixed their signatures as of the
date noted above.

                  ABLEST INC.       NON-EMPLOYEE DIRECTOR    
 
               
By:
               
 
 
 
     
 
Signature    
 
               
Its:
               
 
 
 
Charles H. Heist, Chairman      
 
Printed Name    

 